CHIEF JUSTICE RICE
dissenting.
138 The Proposed Initiatives violate the single subject rule contained in article V, section 1(5.5) of the Colorado Constitution and section 1-40-106.5(1)(e), C.R.S. (2018), by (1) vesting local governments with expansive authority to regulate oil and gas devel*168opment, and (2) partially divesting property owners of the right to just compensation for the taking of private property. The purposes of these two distinct subjects are not dependent upon or connected with each other. As such, the Proposed Initiatives violate the single subject rule.
139 The Proposed Initiatives could surprise voters who own property near oil and gas deposits, and support the local government's ability to regulate oil and gas development, by including a surreptitious provision that could curtail the voters' constitutional rights to just compensation for a taking of their property. Moreover, even the Proponents-by submitting two other versions of the Proposed Initiatives that authorize local government regulation of oil and gas development without implicating takings law-appear to have recognized the incongruous and inessential nature of the takings limitation to local regulation. See Proposed Initiatives 2013-2014 # 91 and # 92.
4 40 In addition to violating the single subject rule, the titles set by the Title Board could unfairly mislead voters by failing to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives. The titles also describe the takings subject in a way that omits the implication in the text that the Proposed Initiatives might exempt local regulations governing oil and gas development from federal takings law. This inconsistency between the titles and the text highlights the unfairly misleading nature of the titles.
41 Because the Proposed Initiatives and their titles violate the single subject requirement and could unfairly mislead voters, I respectfully dissent from the majority's decision to affirm the Title Board.
I. Facts and Proceedings Below
1 42 The Office of Legislative Council and Office of Legislative Services held a public review and comment meeting with the Proponents about the Proposed Initiatives on March 14, 2014. After this meeting, the Proponents filed the Proposed Initiatives with the Secretary of State. The Secretary of State's office placed the Proposed Initiatives on the agenda for a public hearing before the Title Board on April 83, 2014.
148 During the hearing, the Title Board found that the Proposed Initiatives contained a single subject. It then set titles for the Proposed Initiatives. The title for Proposed Initiative # 90 reads as follows:
An amendment to the Colorado constitution concerning local government regulation of oil and gas development, and, in connection therewith, increasing local government authority to prohibit or limit oil and gas development; authorizing local laws and regulations that are more restrictive and protective of a community's health, safety, welfare, and the environment than state law; declaring that if state or local laws and regulations conflict the more restrictive law or regulation governs; and specifying that such local laws and regulations are not a taking of private property requiring compensation under the Colorado constitution.
(Emphasis added.)
1 44 The title for Proposed Initiative # 98 is identical to the title for Proposed Initiative # 90, save for the absence of the phrase "to prohibit" from the clause defining the scope of the local government's regulatory authority.7 Opponents of the Proposed Initiatives filed motions for rehearing with the Title Board on the grounds that the titles contained multiple subjects. The Title Board modified the titles slightly-and inconsequentially for the purposes of this analysis- and denied the motions for rehearing. The Opponents petitioned this Court for its original review of the Title Board's actions pursuant to section 1-40-107(2), C.R.S. (2013).
II. Standard of Review
145 Our limited role in the title setting process prohibits us from addressing the merits of a proposed initiative and from suggesting how an initiative might be applied if enacted. In re Title, Ballot Title and Submission Clause for Proposed Initiative 2001-*1692002 No. 43, 46 P.3d 438, 443 (Colo.2002) [hereinafter In re Proposed Initiative 2001-2002 No. 431. This Court also "employ[s] all legitimate presumptions in favor of the propriety of the [Title] Board's actions." In re Title, Ballot Title, and Submission Clause for 20090-2010 No. 45, 284 P.3d 642, 645 (Colo.2010) [hereinafter In re Proposed Initiative 2009-2010 No. 45]. The Court will examine Proposed Initiatives thoroughly enough, however, to determine whether they violate the constitutional prohibition against initiative proposals containing multiple subjects. In re Title, Ballot Title, Submission Clause for 2011-2012 No. 3, 2012 CO 25, 18, 274 P.3d 562 [hereinafter In re Proposed Initiative 2011-2012 No. 3].
1 46 We also analyze the plain language of the titles to determine whether the titles are fair, clear, accurate, and complete. See In re Proposed Imitiative 2009-2010 No. 45, 234 P.3d at 649. The titles must "unambiguously state the principle of the provision sought to be added, amended, or repealed." § 1-40-106(8)(b), C.R.S. (2013). The Court will reverse the Title Board's designation if the titles are "insufficient, unfair, or misleading." In re Proposed Initiative 20090-2010 No. 45, 234 P.8d at 648.
III. Analysis
[ 47 I would hold that the Proposed Initiatives violate the single subject rule contained in article V, section 1(5.5) of the Colorado Constitution and section 1-40-106.5. I would also hold that the Title Board crafted the titles in a manner that unfairly misleads voters by failing to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives and by omitting the implication in Section 8 of the text that the Proposed Initiatives might exempt local regulations governing oil and gas development from federal takings law. I first turn to why, in my view, the Proposed Initiatives violate the single subject requirement.
A. The Proposed Initiatives Violate the Single Subject Requirement
148 Colorado law requires "that every constitutional amendment or law proposed by initiative ... be limited to a single subject, which shall be clearly expressed in its title." § 1-40-106.5(1)(a); see also Colo. Const. art. V, § 1(5.5) (prohibiting ballot measures from containing more than one subject and requiring the title of a measure to clearly express the single subject). To determine if a proposed initiative violates this rule, we apply the test originally stated in People ex rel. Elder v. Sours, 81 Colo. 369, 403, 74 P. 167, 177 (1903); The text of the measure "must relate to more than one subject, and have at least two distinet and separate purposes not dependent upon or connected with each other." See In re Proposed Initiative 2011-2012 No. 3, 19 (citing Sours test); see also In re Proposed Initiative 2001-2002 No. 43, 46 P.3d at 441. As such, the subject matter of an initiative must be "necessarily and properly connected," rather than "disconnected or incongruous." In re Proposed Initiative "Public Rights in Waters II", 898 P.2d 1076, 1079 (Colo.1995) [hereinafter Public Rights in Waters II]. A proponent's attempt to characterize a proposed initiative under "some overarching theme" will not save the measure if it contains separate and unconnected purposes. In re Proposed Initiative 2001-2008 No. 43, 46 P.3d at 442.
' 49 We have previously explained the importance of the single subject rule in preventing the negative effects associated with omnibus initiatives. See id. at 442-48. For example, the single subject rule helps avoid "voter surprise and fraud occasioned by the inadvertent passage of a surreptitious provision 'coilled up in the folds' of the complex initiative." Id. at 442; see § 1-40-106.5(1)(e)(II).
50 In this instance, the Proposed Initiatives relate to two subjects that have "two distinct and separate purposes which are not dependent upon or connected [to] each other." See In re Proposed Initiative 2011-2012 No. 3, 1 9. The first subject vests local governments with expansive authority to regulate oil and gas development. The stated purpose of this subject is to "preserve the public's health, safety, welfare, and the environment."
51 The second subject is a limitation on what constitutes a taking that merits just compensation. The "not a taking" clause in *170Section 3 of the Proposed Initiatives provides that:
Any law, regulation, prohibition, or limit enacted pursuant to this article is not a taking of private property and does not require the payment of just compensation pursuant to sections 14 and 15 of Article II of the Colorado Constitution.
52 The Proposed Initiatives do not articulate how limiting the seope of what constitutes a taking serves the purpose of preserving the public's health, safety, welfare, or the environment. Such preservation certainly does not depend upon categorically exempting local oil and gas regulations from takings law, nor is the takings exemption even connected to this purpose. To the contrary, the public's welfare could actually suffer due to the Proposed Initiatives' elimination of an opportunity for just compensation. Although we cannot speculate as to the intended purpose of the takings limitation, the "not a taking" clause does not serve the stated purpose of preserving the public's health, safety, welfare, or the environment. The purposes of the Proposed Initiatives are therefore "disconnected [and] incongruous" and demonstrate that the Proposed Initiatives "relate[ ] to more than one subject." See In re Proposed Initiative 2011-201% No. 3, 19.
53 Although the "not a taking" clause in Section 3 of the Proposed Initiatives specifically exempts local oil and gas regulations from takings protections, the clause's tie to the overarching "local regulation of oil and gas development" theme does not prevent the Proposed Initiatives from violating the single subject rule. See id. at 110. This Court has held that "water" and "revenue changes" are two examples of "overarching themes" that did not qualify as single subjects when the proposed initiatives associated with those themes contained disconnected or incongruous provisions. See Public Rights in Waters II, 898 P.2d at 1080 (holding that the theme of "water" did not satisfy the single subject rule when the measure contained two separate subjects-water conservation district elections and the public trust doctrine); In re Proposed Initiative Amend TABOR 25, 900 P.2d 121, 125 (Colo.1995) (holding that the umbrella subject of "revenue changes" did not alter the fact that the measure contained two unrelated subjects-a tax credit and changes to the procedural requirements for ballot titles). In much the same way that "water" and "revenue changes" constitute "overarching themes" that fail to satisfy the single subject rule, the overarching theme of "local regulation of oil and gas development" does not qualify as a single subject because the Proposed Initiatives contain disconnected and incongruous provisions that vest local governments with authority to regulate oil and gas development on the one hand and limit takings law on the other.
T 54 Moreover, the fact that the plain language of the Proposed Initiatives does not articulate a clear purpose for the "not a taking" clause could lead to "voter surprise . occasioned by the inadvertent passage of a surreptitious provision 'colled up in the folds' of a complex initiative." In re Proposed Initiative 2001-2002 No. 43, 46 P.3d at 442; see also § 1-40-106.5(1)(e)(II). While voters who own property near oil and gas deposits might support the Proposed Initiatives' attempt to expand local regulatory power over oil and gas development, those same voters might be surprised to learn that voting for the local regulation measure could also curtail their own constitutional rights to just compensation for a taking of their property. Holding that the Proposed Initiatives violate the single subject requirement would avoid this improper surprise.
B. The Titles Are Unfairly Misleading
T 55 In my view, the titles unfairly mislead voters because they fail to provide a clear understanding of the effect of a "yes/for" or "no/against" vote on the Proposed Initiatives, and they describe the takings subject in a way that omits the implication in Section 8 of the text that the Proposed Initiatives might exempt local oil and gas regulations from federal takings law.
156 To start, a "yes" vote on any of the Proposed Initiatives would support the negative statement that any regulation on oil and gas development passed by a local government is "not a taking of private property requiring compensation under the Colorado *171constitution." The same "yes" vote would also express the voter's affirmative desire to vest local governments with expansive authority to regulate oil and gas development. The semantic confusion that arises when a "yes" vote would both negatively impact the scope of takings law and affirmatively vest local governments with expansive regulatory authority demonstrates that the "general understanding of the effect of a 'yes/for or 'no/against' vote will be unclear" to voters, see section 1-40-106(8)(b), because "yes" would mean "no" in one respect (no on takings) and "yes" in another (yes on local authority to regulate).
T 57 Furthermore, the titles could unfairly mislead voters because they omit the implication in Section 8 of the text that the Proposed Initiatives could exempt local oil and gas regulations from federal takings protections. The titles state that any local regulation of oil and gas development is "not a taking of private property requiring compensation under the Colorado constitution." A voter would likely interpret the plain language of this clause to only narrow the seope of Colorado takings law without venturing into the federal takings arena. Section 83 of the Proposed Initiatives' text, however, states that "[alny law, regulation, prohibition, or limit enacted pursuant to this article is not a taking of private property and does not require the payment of just compensation pursuant to sections 14 and 15 of Article II of the Colorado constitution." (Emphasis added.) Unlike the Colorado-specific titles, Seetion 3 of the Proposed Initiatives' text separates the "not a taking" language from the Colorado-specific portion of the provision with the word "and." This use of "and" could lead voters to believe that a local oil and gas regulation passed pursuant to the Proposed Initiatives can never constitute a taking under state or federal law because the "not a taking" portion of Section 8 does not indicate whether the word "taking" applies to state takings, to federal takings, or to both.
158 The inconsistency between the titles and the text of Section 3 could unfairly mislead voters to adopt a provision that might fail under the United States Constitution. The most expansive reading of the ambiguous term "taking" in Section 3 of the text would violate the Supremacy Clause by allowing state law to trump federal takings protections. See U.S. Const. art. VI, cl. 2 (Supremacy Clause); Middleton v. Hartman, 45 P.3d 721, 731 (Colo.2002) ("[The Supremacy Clause mandates that state law give way when it conflicts with federal law."). The Supremacy Clause implications of Section 3 might surprise a voter who only reads the narrow, Colorado-specific, takings limitation stated in the titles. Neither a proposed initiative nor its titles should unfairly mislead voters into adopting an ambiguous provision that could violate the United States Constitution, particularly when, as here, the titles fail to put voters on notice about the textual ambiguity.
1 59 I would reverse the Title Board's actions because the titles unfairly mislead voters by (1) failing to provide a clear understanding of the effect of a "yes/for" or "no/ against" vote on the Proposed Initiatives, and (2) by failing to acknowledge the implication in Section 3 that the Proposed Initiatives might exempt local regulations governing oil and gas development from federal takings law in a way that would violate the Supremacy Clause.
IV. Conclusion
T60 The Proposed Initiatives and their titles violate the single subject rule and could unfairly mislead voters. I would therefore reverse the Title Board's determination that the Proposed Initiatives contain a single subject and would remand the Proposed Initiatives to the Title Board with instructions to return the Proposed Initiatives to the Proponents. I therefore respectfully dissent from the majority's decision affirming the Title Board.
I am authorized to state that JUSTICE HOBBS joins in this dissent.

. Initiative #93 states in relevant part that it increases "local government authority to limit oil and gas development," rather than to "prohibit or limit" such development.